
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.13



UNIONBANCAL CORPORATION
PERFORMANCE SHARE AGREEMENT


        This Agreement is made as of January 1, 2008, (the "Award Date"),
between UNIONBANCAL CORPORATION (the "Company" or "UNBC") and
                                     ("Participant").

WITNESSETH:

        WHEREAS, the Company has adopted the 1997 UnionBanCal Corporation
Performance Share Plan, as amended and restated (the "Plan") authorizing the
grant of Target Awards of Performance Shares to eligible individuals in
connection with the performance of services for the Company and its Subsidiaries
(as defined in the Plan). The Plan, including the definition of terms, is
incorporated in this Agreement by reference and made a part of it. In the event
of any conflict among the provisions of the Plan document and this Agreement,
the Plan document shall prevail; and

        WHEREAS, the Company regards Participant as a valuable contributor to
the Company, and has determined that it would be to the advantage and interest
of the Company and its shareholders to grant to Participant the Target Award of
Performance Shares provided for in this Agreement, subject to performance
against certain criteria, as an inducement to remain in the service of the
company and as an incentive for increased efforts during such service;

        NOW, THEREFORE, in consideration of the foregoing premises, and the
mutual covenants herein contained, the parties to this Agreement hereby agree as
follows:

1.Target Award.    The Company hereby grants to Participant
                                     Performance Shares for the Performance
Cycle extending from January 1, 2008 through December 31, 2010. Performance
Shares are not actual shares of Company stock and, therefore, do not convey any
shareholder rights.

2.Earned Award.    The number of Performance Shares actually earned will be
based on the Company's percentile ranking relative to the Peer Banks for Return
on Average Equity, subject to any adjustments that may be made under the
provisions of this Agreement or of Section 8 of the Plan, for the years 2008,
2009, and 2010, according to the following table:


UNBC %ile
Ranking vs. Peer
Banks


--------------------------------------------------------------------------------

  Multiple of
Target Award
Earned

--------------------------------------------------------------------------------

³ 75th %ile   2X    50th %ile   1X    25th %ile   .25X < 25th %ile   0X

The number of Performance Shares actually earned may be increased up to 20%
(except for Named Executive Officers), or decreased up to 20% at the discretion
of the Committee, subject to a maximum Earned Award of two times the Target
Award.

For UNBC percentile ranking between the 75th and 25th percentiles, other than at
the 50th percentile, the Committee may interpolate between levels in order to
determine the appropriate multiple of the Target Award.

1

--------------------------------------------------------------------------------



3.Value and Payment of Earned Awards.    The value payable to Participant for an
Earned Award shall equal one share of Company common stock for each Performance
Share actually earned. The shares of Company common stock shall be issued
pursuant to the Company's Management Stock Plan within 21/2 months following the
end of the Performance Cycle or credited to the Participant's account as
deferred stock units if deferred in accordance with such procedures as the
Company may prescribe. The Company shall, to the extent required by law, have
the right to deduct from payments the amount of any federal, state or local
taxes required by law to be withheld.

4.Designation of Beneficiaries.    On a form provided to the Company,
Participant may designate a beneficiary or beneficiaries to receive, in the
event of Participant's death, all or part of any amounts to be distributed to
Participant under the Plan.

5.Employee Rights.    Participant may not assign or transfer his or her rights
under the Plan except as expressly provided under the Plan. Participation in the
Plan does not create a contract of employment, imply or confer any other
employment rights, or confer any ownership, security or other rights to Company
assets.

6.Termination of Employment.    Termination prior to the end of the Performance
Cycle shall result in forfeiture of all opportunity to receive an Earned Award,
except as provided below:

(a)If Participant's employment is terminated at any time after the first nine
months of the Performance Cycle (i) under the provisions of the Company's
Separation Pay Plan (pursuant to which Participant has executed a release
agreement), or (ii) by reason of retirement (defined below), death, or
disability (defined below), Participant (or Participant's beneficiary or estate
in the event of death) will be eligible to receive an Earned Award equal to the
sum of (1) the number of Performance Shares (as a multiple of the Target Award)
earned for the years in the Performance Cycle that were completed prior to the
termination of employment or disability, plus (2) 100% of the Target Award for
each of the years in the Performance Cycle that were not completed prior to the
termination of employment. For purposes of this Agreement, "retirement" means
termination of employment with the Company and its Subsidiaries after attaining
age sixty (60) with ten (10) years of service, or age sixty-two (62) with five
(5) years of service, with the Company or any of its Subsidiaries. For purposes
of this Agreement, "disability" means that the Participant has become entitled
to long-term disability benefits under the Union Bank of California Long Term
Disability Plan.

(b)Payment for an Earned Award under Section 6(a) shall be made under Section 3,
in shares of common stock or deferred stock units credited to the Participant's
account, if applicable, within one month following the employment termination
date.

(c)If Participant is on a leave of absence from the Company or a Subsidiary
because of disability, or for the purpose of serving the government of the
country in which the principal place of employment of Participant is located,
either in a military or civilian capacity, or for such other purpose or reason
as the Committee may approve, Participant shall not be deemed during the period
of such absence, by virtue of such absence alone, to have terminated employment
with the Company or a Subsidiary except as the Committee may otherwise expressly
provide.

2

--------------------------------------------------------------------------------





7.Mandatory Arbitration.    Any dispute arising out of or relating to this
Agreement, including its meaning or interpretation, shall be resolved solely by
arbitration before an arbitrator selected in accordance with the rules of the
American Arbitration Association. The location for the arbitration shall be in
San Francisco, Los Angeles or San Diego as selected by the Company in good
faith. Judgment on the award rendered may be entered in any court having
jurisdiction. The party the arbitrator determines is the prevailing party shall
be entitled to have the other party pay the expenses of the prevailing party,
and in this regard the arbitrator shall have the power to award recovery to such
prevailing party of all costs and fees (including attorney fees and a reasonable
allocation for the costs of the Company's in-house counsel), administrative
fees, arbitrator's fees and court costs, all as determined by the arbitrator.
Absent such award of the arbitrator, each party shall pay an equal share of the
arbitrator's fees. All statutes of limitation which would otherwise be
applicable shall apply to any arbitration proceeding under this paragraph. The
provisions of this paragraph are intended by the Participant and the Company to
be exclusive for all purposes and applicable to any and all disputes arising out
of or relating to this Agreement. The arbitrator who hears and decides any
dispute shall have jurisdiction and authority only to award compensatory damages
to make whole a person or entity sustaining foreseeable economic damages, and,
shall not have jurisdiction and authority to make any other award of any type,
including without limitation, punitive damages, unforeseeable economic damages,
damages for pain, suffering or emotional distress, or any other kind or form of
damages. The remedy, if any, awarded by the arbitrator shall be the sole and
exclusive remedy for any dispute which is subject to arbitration under this
paragraph.

8.California Law.    The Plan and this Agreement shall be construed and enforced
according to the laws of the State of California to the extent not preempted by
the federal laws of the United States of America.

9.Section 409A.    Participant acknowledges that Participant's receipt of
certain benefits under this Agreement otherwise payable upon termination of
employment may be subject to Section 409A of the Internal Revenue Code or
similar laws regulating the payment of deferred compensation ("Section 409A").
If the Company determines that the Participant is a "specified employee" (as
defined under Section 409A) at the time of termination of employment, payment
shall be delayed until six months and one day following termination of
employment if the Company determines that such delayed payment is required in
order to avoid a prohibited distribution under Section 409A(a)(2) of the Code.

10.Entire Agreement.    The Plan and this Agreement constitute the entire
agreement between the Company and Participant pertaining to the subject matter
hereof, and supersedes all prior or contemporaneous written or verbal agreements
and understandings between the parties in connection therewith.


        IN WITNESS WHEREOF, the parties hereto have duly executed this
Performance Share Agreement as of the date first above written. The Participant
also hereby acknowledges receipt of a copy of the 1997 UnionBanCal Corporation
Performance Share Plan, as amended and restated.

UnionBanCal Corporation    
By


--------------------------------------------------------------------------------

Paul Fearer, Executive Vice President
 
 
 
 
 


--------------------------------------------------------------------------------

Participant Signature
 
 
 


--------------------------------------------------------------------------------

      Participant Printed Name

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.13



UNIONBANCAL CORPORATION PERFORMANCE SHARE AGREEMENT
